Citation Nr: 0840565	
Decision Date: 11/25/08    Archive Date: 12/03/08	

DOCKET NO.  05-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a chronic low back 
disability. 

3.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1970.  His awards and medals include the Combat Infantryman 
Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Oakland, California, which denied service connection for 
tinnitus and for a low back disorder.  The veteran also 
appealed from the decision granting service connection for 
bilateral hearing loss and assigning a noncompensable 
disability rating, effective January 9, 2004.  

As will be discussed in a REMAND at the end of the decision 
below, the matter of the veteran's entitlement to service 
connection for a chronic low back disability is being 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran should further 
action be required.


FINDINGS OF FACT

1.  Any current tinnitus is not related to the veteran's 
active service.

2.  Audiometric test results correspond to numeric 
designations of Level I and Level I for each ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, the President signed into law the VCAA.  
38 U.S.C.A. § 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA provides, among other things, for notice and 
assistance to VA claimants under certain circumstances.  VA 
has issued final rules amending its regulations to implement 
the provisions of the VCAA.  See generally 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, and 3.326 (a)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and assistance VA will provide to a claimant who files a 
substantially complete applications for VA benefits or who 
attempts to reopen a previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103 (a), and 
38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application of a service connection claim, 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159 (b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will substantiate 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The veteran was issued 
VCAA notification letters in March 2004 and again in March 
2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103 (a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction on a claim for VA 
benefits.  In this case, the VCAA letter in March 2004 
preceded the May 2004 rating decision on appeal.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The claims file includes service 
medical records and private and VA treatment records.  The 
veteran was provided with a VA examination with regard to 
tinnitus and a report of the examination is of record and has 
been reviewed.  In view of the foregoing, the Board finds 
that VA has fulfilled its duties to notify and assist the 
veteran in the claims adjudicated to the instant decision.  
Adjudication of these claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Law and Regulations with Regard to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for an aggravation of preexisting 
injuries suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at that time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).  

The Court has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American v. Secretary of Veterans Affairs, 419 F.3d 
1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

The veteran is claiming service connection for tinnitus.  He 
alleges that he has suffered from the condition since service 
when he was exposed to noise, high levels of noise from 
grenades, grenade launchers, tanks, and personnel carriers.  
He also reports more significant noise exposure to high 
levels of noise during training on the firing range.  The 
record reveals that he was awarded the Purple Heart Medal and 
the Combat Infantryman Badge.  The Board finds the provisions 
of 38 U.S.C.A. § 1154 (b) are for application with regard to 
this issue.  As the veteran's reports of noise exposure are 
consistent with the nature and circumstances of his service, 
the Board will accept that he was exposed to noise while in 
service.  

However, after carefully reviewing the entire evidence of 
record, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.

Although the veteran was exposed to noise while in service, 
the probative evidence shows that there has not been a 
continuity of symptomatology and, therefore, there is no 
competent evidence of a link between any current tinnitus and 
his in service noise exposure.  The only evidence in favor of 
the veteran's claim consists of his own allegations that he 
experienced tinnitus since service.  

The Board is aware that in Charles v. Principi, 16 Vet. App. 
370 (2004), the Court found that an appellant is competent to 
testify as to the existence of tinnitus because ringing of 
the ears is capable of lay observation.  In addition, in 
Jandreau v. Nicholson, 492 F. 3rd 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit held that lay evidence is 
considered competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify 
the medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

The pertinent evidence of record includes the report of a VA 
audiometric examination of the veteran in April 2004.  The 
veteran reported he had had difficulty understanding speech 
in situations with background noise for 5 to 8 years.  He 
stated that while in the military he was involved in one 
incident where he was injured by a grenade which exploded 
near his left side.  He stated he also had noise exposure to 
high levels during training on the firing range.  Following 
service he was a farmer for four years and had exposure to 
high levels of noise from tractors and harvesters.  He also 
worked as a teacher for 25 years with some exposure to chain 
saws, weed eaters, and aspects of yard work.  He denied 
tinnitus.  It was noted that he described periods of tinnitus 
while in service secondary to certain events, but he also 
reported that the ringing had stopped.

The veteran was accorded another examination by VA in March 
2006.  The claims file was reviewed by the examiner.  With 
regard to tinnitus, it was indicated that it was of unknown 
onset, but possibly 4 to 5 years in duration.  The examiner 
indicated that since tinnitus due to noise exposure has its 
onset immediately following a noise event, it was the 
examiner's opinion that the veteran's current tinnitus was 
not at least as likely as not the result of military noise 
exposure, but rather was more likely due to some other 
condition or factor that occurred 4 to 5 years prior to the 
current examination.  

In view of the foregoing, the Board finds there is no 
competent evidence of a link between the veteran's current 
tinnitus and his active service.  The undersigned notes that 
the veteran has not submitted any evidence of or report of 
treatment for tinnitus for years following service.  In 
Savage v Gober, 10 Vet. App. it was noted that while the 
concept of continuity of symptomatology focuses on continuity 
of symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
many years without any clinical evidence to support any 
assertion of a continuity of symptomatology.  The fact that 
the contemporaneous records do not provide evidence that 
supports any recent assertion that the veteran has had 
tinnitus ever since service is probative evidence against the 
claim.  Maxson v. Gober, 230 F. 3rd 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints).  With this in mind, as well as the opinion of 
the VA examiner cited above, the Board concludes the clinical 
and objective evidence is more persuasive and probative than 
the statements of the veteran made many years following 
service.


Increased Rating for Hearing Loss

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for the particular rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

In Francisco v. Brown, 7 Vet. App. 55 (2004), the Court held 
that where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2008), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service connected disability 
exhibits symptoms that would warrant different ratings.

In general, to evaluate the degree of disability for the 
purpose of comparing, the Rating Schedule establishes 11 
auditory acuity levels for Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Tables VI, Via, VII.  Organic impairment of hearing 
acuity is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiology testing in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85.

Ratings of hearing loss disability involve a mechanical 
application of the rating criteria to the findings in 
official audiology testing.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

The applicable rating criteria for hearing impairment in 
diseases were revised after June 10, 1999.  38 C.F.R. § 4.85.  
It is noteworthy that Table VII was amended to reflect that 
hearing loss is now rated under a single code, Diagnostic 
Code 6100, regardless of the percentage of disability.  

In addition, the regulations were amended to ensure that 
medical terminology and clear criteria were used, and that 
they reflect current medical advances.  The tables that are 
used to assign the Roman numerals, and, then, to assign the 
appropriate disability rating were not changed.

Further, the amended regulations included additional 
provisions that pertain to "exceptional patterns of hearing 
impairment."  38 C.F.R. § 4.86.  Specifically, hearing loss 
at 55 decibels or more in each of the four specified 
frequencies (i.e., 1,000, 2,000, 3,000, and 4,000 Hertz), or 
when hearing loss where the pure tone threshold of 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz result in a specialist determining the normal 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86.

The medical evidence of record includes the report of an 
audiologic examination accorded the veteran by VA in April 
2004.  At that time, hearing loss in decibels in the right 
ear at 1,000 Hertz was 5, at 2,000 Hertz was 5, at 3,000 
Hertz was 20, and at 4,000 Hertz was 55.  The average was 21 
decibels.  

With regard to the left ear, hearing loss in decibels was 10 
at 1,000; 20 at 2,000; 55 at 3,000, and 70 at 4,000.  The 
average was 39 decibels.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right and 94 percent 
in the left ear.  The diagnosis was hearing within normal 
limits through 2,000 Hertz in the right ear and 2,000 Hertz 
in the left with moderate/mild high frequency sensorineural 
hearing loss in the right and moderate to moderately severe 
high frequency sensorineural hearing loss in the left.  

The veteran was also accorded an audiologic examination by VA 
in March 2006. At that time, pure tone threshold results in 
decibels were a zero percent decibel loss in the right ear at 
500 Hertz, a 5 decibel loss at 1,000 Hertz, a 5 decibel loss 
at 2,000 Hertz, a 30 decibel loss at 3,000 Hertz, and a 55 
decibel loss at 4,000 Hertz.  The average in the right ear 
was 24.  

With regard to the left ear, the average decibel loss was 5 
at 500 Hertz, 10 at 1,000 Hertz, 20 at 2,000 Hertz, 55 at 
3,000 Hertz, and 65 at 4,000 Hertz.  The average loss was 38.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  

Applying the provisions of 38 C.F.R. § 4.85, Table VI to 
these results, the veteran has a numeric designation of Level 
I in the right ear and Level I in the left ear.  

With consideration of the rating criteria, the veteran has a 
numeric designation of I in each ear as a result of the 
aforementioned examinations.  The numeric designations 
translate to a zero percent disability rating for the level 
of hearing impairment shown.  As noted above, ratings for 
hearing loss are determined by a mechanical application of 
the audiometric findings to the rating provisions and the 
Board has no choice but to deny the claim for a compensable 
disability rating at this time.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  There is no indication that the 
disability rating should be staged. 


ORDER

Service connection for tinnitus is denied.

A compensable disability evaluation for bilateral hearing 
loss is denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) evidence of a 
current disability or persistent or recurrent symptoms of a 
disability and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of the disability may be associated with the 
veteran's active service, but (4) insufficient competent 
medical evidence is on file for VA to make a decision on the 
claim.  

The evidence of record includes the report of a lumbosacral 
spine X-ray study in November 1992.  At that time an 
impression was made of degenerative changes of the lumbar 
spine at the L5-S1 level.  Additional evidence includes a 
March 2005 statement from a private orthopedist that was 
amended in May 2005.  It reflected that the veteran reported 
having had back problems on several occasions after jumping 
out of helicopters with a full pack while serving in Vietnam.  
Current impressions were made of lumbar disc diseases, 
possible spinal stenosis; and possible old compression injury 
at the first lumbar vertebral level.  The orthopedist stated 
that the veteran was questioning whether some of his symptoms 
might have resulted from early trauma during his Vietnam 
service when he was required to jump from a helicopter with a 
heavy pack and he reported to the veteran "that this is 
certainly possible."

The record shows the veteran has not been accorded a 
comprehensive orthopedic examination by VA at any time.  The 
Board believes that one is in order.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be accorded a 
comprehensive orthopedic examination for 
the purpose of determining the nature and 
etiology of any low back disability.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, the examiner is 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (a 50 percent 
probability or higher) that any current 
low back disorder is causally related to 
service or to any incident of service.

2.  After the above has been completed, 
VA should review and readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified.  However, he is placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655, failure 
to cooperate by not attending a requested VA examination may 
result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Actor of 2003, Pub. L. No. 108-183, 
38 U.S.C.A. § 707 (a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


